*42OPINION.
Trammell :
The single question of law raised in this proceeding is whether the value of certain property, located in the Commonwealth of Massachusetts and held at the time of his death by the decedent and his wife as tenants by the entireties, may be included in the estate of the decedent in computing his net taxable estate for Federal estate-tax purposes.
The common law doctrine of estates by the entireties is recognized by the laws of the Commonwealth of Massachusetts, both as to real and personal property. Donahue v. Hubbard, 154 Mass. 537; Woodward v. Woodward, 216 Mass. 1; Hoag v. Hoag, 213 Mass. 50.
Such tenancies being recognized by the laws of Massachusetts, where the property was located, the issue here is governed by the decision of the Supreme Court of the United States in- Tyler v. United States, 281 U. S. 497, wherein it was held that the value of property owned by a husband and his wife as tenants by the entireties in a State where such tenancies are recognized by law must be included in the estate of the husband, if he dies first, in computipg his net taxable estate for Federal estate-tax purposes. Accordingly, the determination of the respondent in the instant case is approved.
All prior decisions of the Board inconsistent herewith are overruled.

Judgment will be entered for the respondent.